Citation Nr: 0317691	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  95-40 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from August 1974 to August 
1978, and from October 1990 to March 1991, including service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a November 1991 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in New Orleans, Louisiana.

This matter was previously before the Board in April 2001.  
At that time, a remand was ordered to accomplish further 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO, and 
VA's duties to notify and assist in development have been 
met.  

2.  With resolution of doubt in the veteran's favor, 
competent medical evidence of record shows that the veteran 
has chronic major depression that was incurred in active 
service.


CONCLUSION OF LAW

Chronic major depression was incurred in active service.  38 
U.S.C.A. §§ 101, 1110, 1111, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.317 (2002); 
VAOPGCPREC 3-2003.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Additionally, an April 1997 letter prompted the veteran to 
submit evidence related to any undiagnosed illnesses related 
to his service in the Persian Gulf.  That document requested 
information pertaining to both physical and mental 
disabilities.  Furthermore, a VA social survey elicited 
information regarding in-service stressors in regards to his 
PTSD contentions.  Moreover, a June 2001 letter apprised the 
veteran of the information and evidence he needed to submit 
to substantiate his claims, as well as VA's development 
assistance.  Finally, a July 2001 letter apprised the veteran 
of the VA's progress in obtaining medical records and 
reminded him that submission of such evidence was ultimately 
his responsibility.  The veteran signed a form stating that 
he was not aware of any outstanding evidence other than that 
identified by the RO.  Based on the above, the Board finds 
that the requirements under the VCAA with respect to the duty 
to notify have been satisfied in this case and that no 
further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West  2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as are VA post service 
clinical reports.  Also of record are private treatment 
reports, including those from Briarwood Hospital, obtained in 
response to the April 2001 remand.  The documents from 
Briarwood reflect a single psychiatric admission, whereas 
other evidence of record states that the veteran had multiple 
admissions.  However, a review of the file shows that an 
appropriate request was made to that facility, and it is 
assumed that all available records were submitted.  

With further regard to the duty to assist, it is observed 
that VA examination reports are affiliated with the claims 
file.  Additionally, lay statements are of record.  Finally, 
a transcript of the veteran's personal hearing before the RO 
in January 1992 is associated with the claims file.  While it 
does not appear that a request has been made for treatment 
records dated prior to October 1990 from the VA medical 
center in Shreveport, Louisiana, in light of the favorable 
determination contained herein, no practical benefit would be 
served by a remand for further development in this regard.  A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Relevant law and regulations

Service connection-generally

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumption of soundness/ aggravation

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection- PTSD

The elements required to establish a claim of service 
connection for PTSD have changed during the course of the 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Both versions of this regulation are equally 
favorable to the veteran and must be considered in the 
present case.  

Effective March 7, 1997, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  Prior to March 
7, 1997, 38 C.F.R. § 3.304(f) provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  Both versions of this regulation must be 
considered in the present case since the change in regulation 
became effective during the course of the veteran's appeal 
with application of the most favorable version.  In this 
regard, the Board finds the former and revised provisions 
equally favorable to the veteran.  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Special considerations-undiagnosed illness

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317(a)(1) (2002).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2002).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2002).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving fatigue, 
headaches, joint pain, and the respiratory system.  38 C.F.R. 
§ 3.317(b)(1), (3), (10) (2002).

Factual background

The veteran had two distinct periods of service.  During his 
first tour of duty, from August 1974 until August 1978, the 
veteran's primary specialty was Infantry.  His decorations 
included the National Defense Service Medal and the Good 
Conduct Medal.  In his second tour of duty, from October 1990 
until March 1991, the veteran's specialty was that of Motor 
Transportation Operator.  His decorations for this period 
included the Army Service Ribbon, the National Defense Medal, 
and the Army Lapel Button.  From November 1990 to February 
1991, the veteran served in Southwest Asia in support of 
Operation Desert Shield/ Desert Storm.  

Upon his initial military enlistment in August 1974, the 
veteran had no noted psychiatric problems.  He denied any 
mental conditions in a contemporaneous report of medical 
history.  A subsequent examination in February 1979, 
conducted upon enlistment with the Army National Guard was 
similarly absent any indication of a mental disorder.  The 
veteran denied depression and nervous trouble in a report of 
medical history completed at that time.  Examinations in 
February 1986 and July 1989 were also normal and the veteran 
again failed to identify any psychiatric problems.  

After his first period of service, but prior to his second 
tour of duty, the veteran was hospitalized for a mental 
condition at Briarwood Hospital.  One such admission occurred 
in November 1986.  At that time, the veteran was diagnosed 
with alcohol dependence, drug abuse and major depression.  

In an October 1990 report of medical history, the veteran 
reported that he was in excellent condition.  He denied he 
either had, or had had, depression, excessive worry, or 
nervous trouble of any sort.

During his second tour of duty, in February 1991, the veteran 
was hospitalized for depression.  It was reported that the 
veteran had had three prior psychiatric admissions, including 
two for major depression in 1986 and 1988, respectively.  
Upon discharge he was diagnosed with major depression, 
recurrent, moderate.  

Subsequent to service, the veteran was examined by VA in June 
1991.  The veteran complained of depression.  He stated that 
he tried to commit suicide while in Saudi Arabia.  He stated 
that his depression began after his first tour of duty, when 
he was having difficulty finding work.  The examiner found no 
significant abnormality in the veteran's mental status.  

VA treatment reports dated September 1991 through October 
1991 reveal treatment for depression.

At a personal hearing conducted in January 1992, the veteran 
verified that he had been diagnosed with depression prior to 
active duty in the Persian Gulf.  The veteran explained that 
such problems were minor until his wife experienced pregnancy 
complications just before he was deployed to Saudi Arabia.  
He stated that the severity of his condition escalated during 
military service, so much so that he attempted suicide while 
in Saudi Arabia.  He stated that his mental symptoms upon 
discharge included sleeping troubles, irritability, mood 
swings and suicidal thoughts.  Some symptoms, such as sleep 
disturbance, had never been experienced by the veteran prior 
to serving in the Persian Gulf.  

An undated VA medical certificate noted complaints of 
sleeping troubles and flashbacks.  The veteran was diagnosed 
with acute anxiety.

In a January 1992 VA treatment report, the veteran complained 
of sleeplessness, nervousness and flashbacks.  The diagnostic 
impression was PTSD.  

A May 1992 letter from A VA Employee Assistance Counselor 
noted that the veteran was treated for stress, sleep problems 
and sexual dysfunction.  Such symptoms were said by the 
veteran to have been exacerbated by service in Southwest 
Asia.  The counselor stated that the veteran's difficulties 
might be attributable to depression.  Symptoms of anxiety 
were also present.  

In a statement received in September 1992, the veteran 
explained that he suffered depression during Operation Desert 
Storm.  He stated that the experience was very stressful.  He 
reported that at one point he held a loaded M-16 weapon at 
his own head, with the safety off, before a superior 
intervened.  While the veteran thus described his mental 
state during service, he did not, however, provide specific 
examples of any stressor events that may have caused such 
behavior.  

The veteran was again examined by VA in September 1992.  The 
report of examination indicated that the veteran's symptoms 
of depression began after his first tour of duty.  He had 
several admissions to Briarwood Hospital for this condition.  

At the time he entered active duty in 1990, the veteran's 
wife was suffering the effects of a toxemia pregnancy.  He 
applied for an administrative discharge and was turned down.  
Upon arrival in Saudi Arabia, the veteran said that the food 
was bad and that the quarters were overcrowded.  He also 
noted that there were flies everywhere.  His unit's duties 
were non-combat in character, and consisted of the transport 
of ammunition.  The veteran's depression increased upon 
hearing news of his wife's continued poor health.  Worry 
turned to despair and the veteran made an attempt to kill 
himself with a loaded weapon.  An intervention was made and 
he was hospitalized.  He was soon evacuated and brought 
before a medical review board that authorized his discharge 
from service.  

Following the interview, the veteran was diagnosed with 
depressive disorder, not otherwise specified, moderate in 
severity.  He was also diagnosed with dysthymic disorder.

VA treatment records dated October 1992 reflect care for a 
psychiatric condition.

VA Social Work Services reports and summaries dated in 
November 1992 indicate that the veteran was then being 
hospitalized for PTSD.  Symptoms included bad dreams and 
sleep disturbance. 

A March 1993 VA treatment report contains an impression of 
anxiety.  An April 1993 report notes that PTSD was evident.  

In September 1993 the veteran was treated by private 
physician H.W.G.  It was noted that the veteran did not 
participate in combat during Desert Storm, but that he 
observed it.  No examples of stressors were mentioned.  The 
diagnosis was major depression, single episode, chronic 
without psychotic features.

Also in September 1993, the veteran completed a VA social 
history form which in part elicited information regarding 
exposure to combat.  The veteran described some discomforts 
of service, notably the intense training regimen and 
uncomfortable temperatures in his living quarters.  He did 
not describe any participation or observation of combat or 
other stressful events.  

A VA examination performed in March 1994 yielded a diagnosis 
of major depression, history of, in fairly good remission, 
with associated anxiety.  The examiner stated that the 
veteran did not describe the symptoms necessary for a 
diagnosis of PTSD.  

VA treatment records dated in July 1994 and September 1994 
document care for depression.  The latter report contained an 
assessment of dysthymic disorder with anxiety.

A VA medical certificate dated July 1996 reflected a 
diagnosis of depression.

A VA examination was conducted in January 1998.  A 
psychological testing profile demonstrated elevated PTSD 
scales.  However, the examiner concluded that the profile was 
invalid due to exaggerated negative responses by the veteran.  
It was also noted that the veteran was quite active in church 
and appeared to have a good relationship with his family and 
co-workers.  The diagnosis rendered was depressive disorder, 
not otherwise specified.  

A March 2000 treatment report written by J.W.Q. contained a 
diagnosis of PTSD, delayed type.  While such diagnosis was 
rendered following a complete mental status examination, the 
report failed to reveal any in-service stressors.  Instead, 
the stressor event was identified as the murder of the 
veteran's daughter.  Regarding military history, J.W.Q. 
stated that, by his understanding, the veteran served in a 
combat unit.  Additional records dated through October 2000 
show continued treatment by J.W.Q., with further diagnoses of 
PTSD, delayed type.  These reports also failed to discuss any 
stressor events.  The reports reveal that the veteran's 
symptomatology was improving significantly.  

The veteran was again afforded a VA examination in April 
2002.  The veteran presented with complaints of depression 
and anxiety.  The veteran explained that in 1998, his 
stepdaughter was shot and killed while sitting in a car in 
his driveway.  His wife sustained a serious head wound in 
that attack.  The gunman was the stepdaughter's estranged 
husband.  The report of social history also described the 
veteran's military experience.  The veteran reported that in 
Saudi Arabia he ferried ammunition from one unit to another.  
While on such missions his unit attracted enemy fire.  On 
some occasions the truck was hit, but there were no injuries 
or significant damage.  He did not see any of his friends get 
injured and he witnessed no significant damage.  He did 
observe a moderate number of Iraqi soldiers that were wounded 
or dead as a result of the conflict.  The veteran denied any 
serious social consequences of his psychiatric disorder, 
aside from some mild marital problems.

The VA examination report further noted that the veteran was 
treated by J.W.Q. for "PTSD."  The use of quotation marks 
appears to reflect the VA examiner's disbelief of that 
diagnosis.  Following the interview and a review of the 
entire claims file, the VA examiner rendered a diagnosis of 
depressive disorder, not otherwise specified.  The examiner 
specifically stated that the veteran's symptomatology was 
more consistent with depressive disorder than with PTSD.  In 
so surmising, the examiner stated that the veteran did not 
appear to have been exposed to events that would trigger PTSD 
as an independent illness.  The examiner went on to state 
that the evidence suggested an exacerbation of the veteran's 
pre-existing depressive disorder during service, as evidenced 
by his suicide attempt.  However, the examiner was "not 
convinced" that active duty left the veteran with a 
persistent increase in his degree of psychiatric disability.  
In so stating, the VA examiner noted that, following 
discharge from his second tour of active duty, the veteran 
apparently went for a prolonged period of time with only 
minimal mental health treatment, and that only recently had 
more extensive therapy been sought.  Thus, the examiner could 
not find that the veteran's pre-existing depressive disorder 
was aggravated by service.

VA most recently examined the veteran in July 2002.  The VA 
examiner concluded that it was at least as likely as not that 
the stressors of military recall and active duty exacerbated 
his preexisting mental disorders.  The VA examiner then sated 
that he could not find with certainty that the veteran's 
psychiatric condition underwent a chronic increase in 
severity beyond the natural progression of the illness.  He 
noted that the veteran underwent a trauma in 1998, as his 
stepdaughter was murdered and his wife was shot in the head, 
suffering debilitating injuries. The VA examiner expressed 
that it was difficult to gauge the extent to which the 
continuity and severity of the veteran's symptomatology 
related to those unfortunate family events or to active 
service.  

Analysis

At the outset, the Board acknowledges the veteran's service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  Given such service, the Board has 
considered whether the application of 38 C.F.R. § 3.317, 
addressing compensation for certain disabilities due to 
undiagnosed illnesses, might serve to afford the veteran 
entitlement to service connection.  As noted earlier, in 
order for this provision to apply, the disability at issue 
cannot be attributed to any known clinical diagnosis.  See  
38 C.F.R. § 3.317(a)(1)(ii) (2001).  Here, the veteran does 
not have an "undiagnosed" psychiatric illness under the 
meaning of 38 C.F.R. § 3.317.  The file clearly contains 
diagnoses, including that of depressive disorder and major 
depression.  As a result, 38 C.F.R. § 3.317 cannot aid the 
veteran in his claim of entitlement to service connection.  

The Board notes that the veteran had two periods of active 
service.  No psychiatric problems were noted upon his initial 
enlistment, or at any time during his first tour of duty.  At 
the start of the veteran's second tour of duty, there is no 
clinical evidence of psychiatric impairment.  Thus, the 
presumption of soundness applies.  38 U.S.C.A. § 1111.  The 
Board must next consider whether such presumption is rebutted 
pursuant to the provisions of 38 U.S.C.A. § 1111.  As noted 
above, the presumption of soundness afforded by 38 U.S.C.A. 
§ 1111 may be rebutted by clear and unmistakable evidence 
which demonstrates that the injury or disease existed before 
acceptance and enrollment, and that the pre-existing injury 
of disease was not aggravated by such service.  VAOPGCPREC 3-
2003.

The Board observes that subsequent to his first military 
discharge, but prior to his second tour of duty, the veteran 
was hospitalized for psychiatric disorders.  The Board finds 
such records to constitute clear and unmistakable evidence of 
prior psychiatric impairment.  However, as no impairment of 
psychiatric function was clinically noted on entrance to his 
second period of service, the evidence is not clear and 
unmistakable that such pre-existing psychiatric impairment 
was other than resolved on entrance into his second tour of 
duty.  As such, the evidence is not sufficient to satisfy the 
first prong of the requirements to rebut the presumption of 
soundness.  

Thus, the sole question remaining for discussion is whether 
competent (medical) evidence of record establishes that a 
chronic psychiatric disability was incurred in service.  In 
this regard, the Board notes, initially, that while a 
diagnosis of PTSD has been referenced in the post service 
clinical reports of record, there is no competent evidence of 
a diagnosis of PTSD based on a confirmed military stressor.  
There exists competent (medical) evidence of record which 
does establish, however, that the veteran was hospitalized 
and treated during his second tour of duty for depression, in 
February 1991.  Competent (medical) evidence of record also 
establishes continued psychiatric treatment thereafter when 
the diagnoses were depression, dysthymic disorder, or major 
depression.  The Board finds such is sufficient to 
demonstrate continuity of symptomatology between service and 
current chronic major depression.  38 C.F.R. § 3.303.  As 
such, and with resolution of doubt in the veteran's favor, 
the evidence supports a grant of service connection for 
chronic major depression.


ORDER

Service connection for chronic major depression is granted.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

